UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 000-25917 UNITED BANCORPORATION OF ALABAMA, INC. (Exact name of registrant as specified in its charter) Delaware 63-0833573 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 East Nashville Avenue, Atmore, Alabama (Address of principal executive offices) (Zip Code) (251) 446-6000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as define in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of May 13, 2011. Class A Common Stock 2,325,162 Shares Class B Common Stock-0-Shares UNITED BANCORPORATION OF ALABAMA, INC. FORM 10-Q For the Quarter Ended March 31, 2011 INDEX PART I - FINANCIAL INFORMATION PAGE Item 1. Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Earningsand Comprehensive Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 34 Item 4. Controls and Procedures 42 PART II - OTHER INFORMATION Item1A. Risk Factors 43 Item 6. Exhibits 43 2 Index PART I - FINANCIAL INFORMATION United Bancorporation Of Alabama, Inc. And Subsidiary Consolidated Balance Sheets Item 1. Financial Statements March31, December31, (Unaudited) Assets Cash and due from banks $ $ Interest bearing deposits in banks Cash and cash equivalents Securities available for sale (amortized cost of $74,444,961 and $69,518,789 respectively) Securities held to maturity (fair values of$14,869,192 and $17,302,864 respectively) Loans Less: Allowance for loan losses Net loans Premises and equipment, net Interest receivable Other assets Total assets Liabilities and Stockholders' Equity Deposits: Non-interest bearing Interest bearing Total deposits Advances from Federal Home Loan Bank of Atlanta Treasury, tax, and loan account Interest payable Accrued expenses and other liabilities Note payable to Trust Total liabilities Stockholders' equity Preferred stock of $.01 par value.Authorized 250,000 shares; 10,300 shares, net of discount Class A common stock, $0.01 par value. Authorized 5,000,000 shares; issued and outstanding, 2,389,127shares in 2011 and 2010,respectively Class B common stock, $0.01 par value. Authorized 250,000 shares; no shares issued or outstanding - - Additional paid in capital Accumulated other comprehensive loss net of tax ) ) Retained earnings Less:63,965 and 86,757 treasury shares, at cost, respectively Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 Index United Bancorporation Of Alabama, Inc. And Subsidiary Consolidated Statements of Earnings and Comprehensive Income (Unaudited) Three Months Ended March 31 Interest income: Interest and fees on loans $ $ Interest on investment securities: Taxable Nontaxable Total investment income Other interest income Total interest income Interest expense: Interest on deposits Interest on other borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income afterprovision for loan losses Noninterest income: Service charge on deposits Investment securities gains, net - Mortgage loan and related fees Other Total noninterest income Noninterest expense: Salaries and benefits Net occupancy expense Other Total noninterest expense Earnings before income tax expense (benefits) Income tax expense (benefit) ) Net earnings Preferred stock dividends Accretion on preferred stock discount Net earnings available to common shareholders $ $ Basic earnings per share available to common shareholders $ $ Diluted earnings per share available to common shareholders $ $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Cash dividend per share $
